Name: Commission Regulation (EEC) No 1554/91 of 7 June 1991 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/ 10 Official Journal of the European Communities 8 . 6 . 91 COMMISSION REGULATION (EEC) No 1554/91 of 7 June 1991 fixing the import levies on rice and broken rice Whereas the import levies on rice 230/91 broken rice were fixed by Commission Regulation (EEC) No 915/91 (*), as last amended by Regulation (EEC) No 1451 /91 (6), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 883/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 10 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 80, 24. 3 . 1987, p. 20. 0 OJ No L 75, 21 . 3 . 1991 , p. 29 . O OJ No L 92, 13 . 4. 1991 , p. 5 . (6) OJ No L 138 , 1 . 6 . 1991 , p. 5 . 8 . 6 . 91 Official Journal of the European Communities No L 144/11 ANNEX to the Commission Regulation of 7 June 1991 fixing the import levies on rice and broken rice (ECU/ tonne) CN code Arrangement in Regulation (EEC) No 3877/86 ACP or OCT 0)(2)(3)(4) Bangladesh Third countries (except ACP or OCT) (3) 1006 10 21 1006 10 23 1006 10 25 1006 10 27 1006 10 92 1006 10 94 1006 10 96 1006 10 98 1006 20 11 1006 20 13 1006 20 15 1006 20 17 1006 20 92 1006 20 94 1006 20 96 1006 20 98 1006 30 21 1006 30 23 1006 30 25 1006 30 27 1006 30 42 1006 30 44 1006 30 46 1006 30 48 1006 30 61 1006 30 63 1006 30 65 1006 30 67 1006 30 92 1006 30 94 1006 30 96 1006 30 98 1006 40 00 211,76 211,76 211,76 211,76 211,76 211,76 264,69 264,69 264,69 264,69 264,69 264,69 433,35 (5) 433,35 (5) 433,35 (5) 433,35 (5) 433,35 (5) 433,35 (s) 464,56 0 464,56 0 464,56 (5) 464,56 (J) 464,56 (s) 464,56 (5) 153,75 137,57 137,57 137,57 153,75 137,57 137,57 137,57 193,09 172,86 172,86 172,86 193,09 172,86 172,86 172,86 238,83 277,01 277,01 277,01 238,83 277,01 277,01 277,01 254,71 297,35 297,35 297,35 254,71 297,35 297,35 297,35 67,03 314,71 282,34 282,34 282,34 314,71 282,34 282,34 282,34 393,39 352,92 352,92 352,92 393,39 352,92 352,92 352,92 501,52 0 577,80 0 577,80 0 577,80 (5) 501,52 0 577,80 (5) 577,80 0 577,80 (s) 534,12 0 619,41 (5) 619,41 (5) 619,41 (5) 534,12 (J) 619,41 (5) 619,41 (s) 619,41 (s) 140,07 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . (2) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African, Caribean and Pacific States or in the overseas countries and territories and imported directly into the overseas department of Reunion . (3) The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 a of Regulation (EEC) No 1418/76. (4) The levy on imports of rice, not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cables under the arrangements laid down in Regulation (EEC) Nos 3491 /90 and 862/91 . 0 The levy on imports into Portugal is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90.